Citation Nr: 1111948	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  07-21 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a sinus disability, secondary to post operative residuals of a nasal bone fracture with deviated septum.

2.  Entitlement to service connection for obstructive sleep apnea, secondary to post operative residuals of a nasal bone fracture with deviated septum.

3.  What evaluation is warranted for postoperative residuals of a left knee disability, characterized as cartilage tear of left knee since April 15, 2004?

4.  What evaluation is warranted for post operative residuals of a nasal bone fracture with deviated septum since June 13, 2003?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to January 1984.

This matter comes before the Board of Veterans' Appeals on appeal from a November 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The issues of what evaluation is warranted for a left knee disability from April 15, 2004, and what evaluation is warranted for residuals of a nasal bone fracture with deviated septum from June 13, 2003, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the appellant's favor, a sinus disability is related to residuals of a nasal bone fracture with deviated septum.  

2.  The preponderance of the evidence is against finding that obstructive sleep apnea is related to either active military service or a service-connected disability.  


CONCLUSIONS OF LAW

1.  A sinus disorder is caused by residuals of a nasal bone fracture.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010); 38 C.F.R. § 3.310 (2006).  

2.  Obstructive sleep apnea was not incurred or aggravated in-service, and it is not caused or aggravated by a service connected disorder.  38 U.S.C.A. §§ 1131, 5103, 5103A; 38 C.F.R. §§ 3.159, 3.303; 38 C.F.R. § 3.310 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Given the favorable decision to grant entitlement to service connection for a sinus disability, a detailed explanation of how VA complied with the VCAA is unnecessary as regards this issue.  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the claim of entitlement to service connection for sleep apnea.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in January and April 2005 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  In March 2006, the RO provided notice of how disability ratings and effective dates are determined.  The case was most recently readjudicated in the February 2009 supplemental statement of the case.  

VA has satisfied its duty to assist.  The claims file contains service treatment records, VA medical records, and private medical records.  The Veteran has not identified additional records that need to be obtained.  The Veteran was afforded a VA examination in October 2005, which addressed the etiology of his obstructive sleep apnea.  The Board acknowledges that this opinion did not specifically address aggravation, however, the Veteran has not submitted any competent evidence suggesting that his sleep apnea is aggravated by any service connected disorder, and the Board finds no basis for additional examination.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).  

Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2006).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Sinus disability

In December 2004, the Veteran filed a claim of entitlement to service connection for a sinus disability.  The Veteran argues that he developed a sinus problem because of his nasal injury.  

Private records dated in July 2003 note a history of a nasal bone fracture in-service, and complaints of postnasal drip and nasal obstruction off and on for several years.  The Veteran subsequently underwent a CT scan of the paranasal sinuses.  The impressions were: (1) minimal sinus inflammatory changes within the maxillary sinus antra bilaterally; (2) mild leftward deviation of the nasal septum, and low-lying ethmoidal sinus antra which mildly narrow the ostiomeatal complexes without obstruction; and (3) hypoplastic frontal sinuses.  

A June 2004 letter from Dr. E.M., a private board-certified otolaryngologist, indicates that the Veteran has had sinus problems over the last 15 years and underwent an endoscopic sinus surgery.  He noted that the Veteran's history included an in-service nasal fracture.  Dr. E.M. opined that "[t]he nasal fracture was probably the inciting incident that caused the current problems."  He further stated that "[t]his nasal fracture contributed to the [Veteran's] nasal obstruction and subsequent nasal problems that he has developed."  

The Veteran underwent a VA nose examination in October 2004.  The examiner noted no history or symptoms suggesting chronic sinusitis; however, the Veteran did have headaches.  On physical examination, the Veteran was not tender to pressure over the frontal or maxillary sinuses.  

The Veteran underwent a limited CT scan of the paranasal sinuses in July 2007.  The impression was minimal changes of chronic sinusitis within the maxillary antra.  

On VA examination in October 2005, the Veteran apparently reported that he did not remember ever having a sinus infection or any type of sinus condition.  He did get headaches.  Objectively, the frontal and maxillary sinuses transilluminated well.  This ruled out acute or chronic sinusitis.  The Veteran was not tender to pressure over the frontal or maxillary sinuses.  The examiner found no sinus condition.  

A VA examination in January 2007 did not diagnose chronic sinusitis, although the Veteran reported having almost daily forehead headaches.  

A July 2007 CT scan revealed minimal chronic sinus changes.

A September 2007 statement from Dr. E.M. indicates that the Veteran continued to have sinus problems.  Dr. E.M. further stated:

It is my opinion, that these sinus problems are directly related to the broken nose injury.  Clinical evaluation reveals that [the Veteran] has a perforation in his septum.  This perforation triggers a constant message to be communicated to the brain which causes the sinus cavity to drip continuously.  The symptoms of this continuous drip can certainly be treated with medications; however they will never go away.

The Board acknowledges the various VA examinations, which indicate that the Veteran does not have sinusitis.  Statements from Dr. E.M, who is a board certified otolaryngologist,. and the CT scans of record, however, indicate that the Veteran does have a sinus disability.  

Having determined there is evidence of current disability, the Board must consider whether such is related to service or service-connected disability.  As discussed, the statements from Dr. E.M., support the Veteran's claim.  In particular, Dr. E.M.'s September 2007 statement was supported by rationale and is considered highly probative.  

On review, the preponderance of the most probative evidence supports finding that the Veteran currently has a sinus disability that is related to service-connected residual fracture of nasal bone with deviated septum.  The Board is particularly persuaded by the opinion provided by Dr. E.M.  Accordingly, service connection for a sinus disability is warranted.  

Obstructive sleep apnea

In December 2004, the Veteran claimed entitlement to service connection for obstructive sleep apnea.  He argued that sleep apnea was a result of the damage done by his service connected nasal bone fracture residuals.  

An August 2003 statement from Dr. S.F. at a private sleep center indicates that the Veteran complained of loud snoring with arousals, choking episodes, and severe daytime sleepiness.  His medical history was somewhat interesting in that he had a fractured nose in 1982 that was repaired, but has been more of a problem as of late.  

The Veteran was seen at a private otolaryngology clinic in September 2003 with a chief complaint of snoring.  He reported problems with snoring, daytime somnolence, and headaches.  The symptoms were reported to have started five years ago.  On physical examination the nasal turbinates were swollen bilaterally and both tonsils were severely enlarged.  The assessments included insomnia with sleep apnea and hypertrophy of tonsils alone.  It was noted that the Veteran had upper airway obstruction from large tonsils and that a tonsillectomy was indicated secondary to obstruction, mouth breathing, and severe snoring.  An October 2003 sleep study revealed severe obstructive sleep apnea.  Follow-up in November 2003 indicated that the Veteran had large tonsils which were contributing to his sleep apnea and snoring.  In February 2004, the Veteran was seen for a postoperative recheck after a tonsillectomy.  The Veteran reported general improvement in his preoperative symptoms since surgery.  

A December 2004 statement from Dr. S.F. indicates that the Veteran had a severe obstructive sleep apnea syndrome.  The physician noted the Veteran's history of a deviated septum and opined "that his deviated septum could be a contributing factor to his obstructive sleep apnea although would likely not be the sole cause."  He also stated that "it is possibly a contributing factor to his sleep apnea although likely not the sole cause of this problem."

On VA examination in October 2005, the Veteran reported that he was diagnosed with obstructive sleep apnea 12 to 18 months prior.  On physical examination, the interior nasal turbinates were large but this was opined not to be related to the nasal fracture.  The Veteran had a fair nasal airway bilaterally and could breathe through his nose with his mouth closed.  The tonsils and uvula were absent.  There was a narrow posterior pharyngeal airway and the examiner stated this was the most common site of obstruction in obstructive sleep apnea.  The diagnoses were:

(1) Nasal fracture with mild deviation of the nasal septum to the right but it is less likely than not that the deviated nasal septum and/or the previous nasal fracture is the cause of his obstructive sleep apnea.  (2) Moderate enlargement of the inferior nasal turbinates unrelated to the nasal fracture causing approximately 30 percent of the nasal airway obstruction on each side.  Nasal turbinates tend to enlarge when a person lies down and this causes increased nasal airway obstruction and this likely plays some part in his obstructive sleep apnea.  (3) No sinus condition and it is less likely than not that a sinus condition has ever played a part in his obstructive sleep apnea.  (4) Obstructive sleep apnea caused by narrow posterior pharyngeal airway, his being overweight, and by enlarged inferior nasal turbinates that swell more when he lies down.  

In support of his diagnoses and opinions, the examiner stated that the mild septal deviation was not enough to cause obstructive sleep apnea.  

In his February 2006 notice of disagreement, the Veteran argued that even if the deviated septum was not the main cause of his obstructive sleep apnea, it was aggravating his disorder and causing it to be worse.  

A June 2007 statement from Dr. S.F. indicates that the Veteran was first seen in the sleep disorders clinic in August 2003.  At that time the appellant reported a history of a sleep disturbance with loud snoring for greater than 20 years, and that an October 2004 sleep study confirmed obstructive sleep apnea syndrome.  It was noted that the Veteran served in the military from July 1978 to January 1984 and the onset of his obstructive sleep apnea symptoms including snoring began during that time and he reports that the onset was after the nasal bone fracture.  

The Board acknowledges the June 2007 medical statement which notes the Veteran's self reported history of obstructive sleep apnea symptoms beginning during service.  Notably, however, a bare transcription of a lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

In considering the reported history, the Board finds that while the Veteran is clearly not competent to diagnose obstructive sleep apnea, he is competent to report sleep disturbances and snoring.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).   A review of service treatment records, however, is negative for any complaints of snoring and there is no evidence of in-service treatment or diagnosis for obstructive sleep apnea.  On review, the statements regarding in-service onset are not supported by the evidence of record and are not credible, particularly when viewed in light  of the September 2003 study at which time the appellant reported only a five year history of problems snoring, daytime somnolence, and headaches.  It is also relevant to note that this history was provided before the appellant filed a claim of entitlement to service connection for sleep apnea.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because he is an interested party; personal interest may, however, affect the credibility of the evidence).  

In reaching this conclusion, the Board has considered the decision in Buchanan v. Nicholson, 451 F.3d 1331 (2006), wherein the United States Court of Appeals for the Federal Circuit (Federal Circuit) determined that the Board had erred by finding that a claimant's report of in-service psychiatric symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  In the instant case, however, the Board is not relying merely upon a general absence of complaints during service.  The Board observes that on reports of medical history completed in December 1982 and January 1983, the Veteran denied having frequent trouble sleeping.  There were no pertinent complaints presented for many years following service.  Finally, as noted above, prior to filing a claim of entitlement to service connection when evaluated by otolaryngology in September 2003, the Veteran reported that his symptoms (snoring, daytime somnolence, etc.) started five years ago.  He did not report a 20 year history of snoring, etc., since service.

In assessing the merits of the claim, the Board considered the December 2004 medical statement which indicates that the Veteran's service-connected deviated septum "could be" a contributing factor to sleep apnea and that it was "possibly" a contributing factor.  Such a statement is speculative and of little probative value.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not," and is too speculative to establish medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992) ("may or may not" language by physician is too speculative).  

In contrast, the October 2005 VA examination is highly probative.  The examiner reviewed the claims file and provided a specific rationale for the opinion offered.  The examiner discussed the Veteran's history and explained in detail the causes of the appellant's sleep apnea and whether there was any relationship to the service-connected deviated septum.  

The Board has also considered the Veteran's argument that his deviated septum aggravates his obstructive sleep apnea, but there is no evidence that he is competent to provide an opinion regarding a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Of course, if the Veteran can obtain competent medical evidence that his obstructive sleep apnea is aggravated by service-connected disability, he should submit this evidence to the RO and request to reopen his claim.  The most probative evidence of record at this time, however, preponderates against the Veteran's contentions.

The claim is denied.

In making this determination, the Board acknowledges that service connection has been established for a sinus disability, but notes that the October 2005 VA examiner indicates that it was less likely than not that a sinus condition played a part in obstructive sleep apnea.  There is no competent evidence to the contrary.

As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application.  38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a sinus disability, secondary to residuals of a nasal bone fracture with deviated septum, is granted.

Entitlement to service connection for obstructive sleep apnea, secondary to residuals of a nasal bone fracture with deviated septum, is denied.  


REMAND

In November 2004, the RO granted entitlement to service connection for a left knee strain and assigned a 10 percent evaluation from April 15, 2004.  The RO also granted entitlement to service connection for residuals of a nasal bone fracture and assigned a noncompensable evaluation from June 13, 2003.  Additional evidence was subsequently received and in November 2005, the RO continued the 10 percent evaluation for a left knee disability, now characterized as postoperative residuals of a left knee cartilage tear; and continued the noncompensable evaluation for residual fracture of nasal bone with deviated septum.  The Veteran disagreed with the evaluations and subsequently perfected this appeal.  As additional relevant evidence was received within the one year appeal period following the November 2004 decision, the Board considers the appeal to stem from the original award of service connection.  See 38 C.F.R. § 3.156(b) (2010).  

Left knee disability

The Veteran most recently underwent a VA examination to assess the severity of his left knee disability in January 2007.  In his July 2007 Form 9, the Veteran stated that his knee had continued to worsen and he probably needed a new examination.  

In the February 2011 informal hearing presentation, the representative argued that the January 2007 VA examination results were no longer contemporaneous and that a new examination was warranted.

Considering the Veteran's contentions, as well as the length of time since the last examination, the Board finds that additional examination is needed.  See 38 C.F.R. § 3.327 (2010); Green v. Derwinski, 1 Vet. App. 121 (1991).

Nasal bone fracture residuals with a deviated septum

Pursuant to the rating criteria, a 10 percent evaluation is warranted for traumatic deviation of the nasal septum when there is a 50-percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6502 (2010).  

On review, the record contains inconsistencies regarding the percentage of nasal obstruction.  For example, a September 2003 private record indicates that the Veteran had a greater than 65 percent obstruction of the nasal vault, and that the deviated septum was acting as a mechanical obstruction, which was giving the Veteran problems breathing.  An October 2004 VA examination noted that the anterior nasal septum was moderately deviated in the right nasal airway causing an approximately 25 percent nasal airway obstruction.  It also noted that the Veteran had rather larger inferior nasal turbinates causing approximately 30 percent nasal airway obstruction on each side.  VA examinations dated in October 2005 and January 2007 indicate a 25 percent right nasal airway obstruction.  

In the February 2011 informal hearing presentation, the representative argued that the VA examination results were no longer contemporaneous and that a new examination was warranted.

Considering the foregoing evidentiary conflict, and the passage of time since January 2007, the requirements for an additional VA examination are met.  See 38 C.F.R. § 3.327; Green.

Finally, VA records were last printed in February 2009.  Additional relevant records should be obtained.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must request all relevant VA medical records for the period since February 2009.  All records obtained should be associated with the claims file.  If the RO/AMC cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the RO/AMC should schedule the Veteran for a VA joints examination.  The claims folder and a copy of this REMAND are to be made available for the examiner to review.  In accordance with the latest AMIE worksheets for rating knee disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected left knee disability.  A complete rationale for any opinions expressed must be provided.  The examiner is requested to append a copy of their Curriculum Vitae to the examination report.

3.  The RO/AMC should also schedule the Veteran for a VA otolaryngological examination.  The claims folder and a copy of this REMAND are to be made available for the examiner to review.  In accordance with the latest AMIE worksheets for rating nasal disabilities, the examining physician is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his nasal bone fracture residual with deviated septum.  A complete rationale for any opinions expressed must be provided.  The examiner is requested to append a copy of their Curriculum Vitae to the examination report.

4.  After the development requested has been completed, the AMC/RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If the reports are deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

6.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the remaining issues.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remain denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


